Citation Nr: 0802153	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center 
in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for enrollment in the 
Department of Veterans Affairs (VA) medical health care 
system without a copayment requirement for the year 2003.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 determination of the Department of 
Veterans Affairs Health Eligibility Center (HEC) in Atlanta, 
Georgia.


FINDINGS OF FACT

The veteran's countable family income for the year 2002 
exceeded the income threshold for entitlement to treatment in 
the VA health care system without the required copayment.


CONCLUSION OF LAW

The criteria for treatment in the VA health care system 
without a copayment requirement for the year 2003 have not 
been met.  38 U.S.C.A. §§ 1710, 1722, 5107 (West 2002); 38 
U.S.C.A. §§ 17.47, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In this case, the HEC notified the veteran by letter in 
January 2005 of the income discrepancy in the case, afforded 
him an opportunity to correct and verify the income the 
veteran reported for the year 2003, and provided him with 
forms on which to verify income for that year.  Additionally, 
the veteran was sent further notice regarding VA's duty to 
assist in correspondence dated in May 2005.

With regard to the duty to assist, the claims file contains 
the veteran's pertinent financial documents.  Additionally, 
the claims file contains the veteran's own statements in 
support of his claim.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the other available records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

Under applicable statute, VA shall furnish hospital care and 
medical services to any veteran who is unable to defray the 
expenses of necessary care as determined under 38 U.S.C.A. § 
1722(a) (West 2002).  38 U.S.C.A. § 1710(a)(2)(G) (West 
2002).  For the purposes of 38 U.S.C.A. § 1710(a)(2)(G) (West 
2002), a veteran shall be considered to be unable to defray 
the expenses of necessary care if his attributable income is 
not greater than a specified income threshold.  38 U.S.C.A. § 
1722(a)(3) (West 2002).  The income threshold is updated 
annually and published in the Federal Register.  See 38 
C.F.R. § 3.29 (2002) (2003) and (2007).  Additionally, 
38 C.F.R. § 3.271(a) (2007) provides that payments of any 
kind from any source shall be counted as income during the 
12-month annuitization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2007).

As noted in communications to the veteran, the 2002 income 
threshold for a veteran with one dependent was $29,576.00 (US 
dollars).  It was further noted that up to $625.00 (US 
dollars) would be deducted from the veteran's non-reimbursed 
medical expenses.

Here, the veteran provided information in a VA Form 10-10EZR 
which, initially, did not correspond to the financial figures 
reflected in the veteran's federal income tax records, as 
will be discussed below.

Submitted in January 2005, the veteran's revised VA Form 10-
10EZR reflected the veteran's income for the year 2002.  That 
document indicated unearned income in the amount of $7,740.00 
(US dollars) from the Social Security Administration and 
$35,600.00 (US dollars) from the sale of land to the Illinois 
Department of Transportation.  The veteran's spouse had 
$360.00 (US dollars) in earned income and 'interest and 
dividend income' of $5,525.00 (US dollars).  The veteran 
reported total assets of $44,000.00 (US dollars).  For VA 
financial assessment purposes, the veteran and his spouse 
had, for 2002, household income of $49,225.00 (US dollars).  
There were no medical expenses.  [Note:  The 2002 income 
threshold for a veteran with one dependent was $29,576.00 (US 
dollars)].  

The veteran has claimed that the income reported on VA Form 
10-10EZR and the federal tax forms does not really reflect 
income that he received in 2002.  He has stated that his wife 
received monies from the State of Illinois because the State 
purchased the building she had conducted business therein.  
Moreover, he said that after the purchase of the building, he 
and his wife were forced to put in additional monies into the 
business in order to make the business viable again.  He 
estimated that they had a business loss in the amount of 
$17,613.00 (US dollars).  

The veteran's primary contention in support of his claim of 
exemption from a copayment requirement with respect to his 
use of the VA health care system is that his business losses 
of $17,613.00 (US dollars) should be deducted from his annual 
income.  However, the law is clear on this point.  38 C.F.R. 
§ 3.271(c)(3) (2007) provides that a loss sustained in 
operating a business, profession, farm, or from investments, 
may not be deducted from income derived from any other 
source.

Based on the foregoing then, the veteran is not permitted to 
deduct his business losses from his annual income for the 
year 2002.  Without such deduction, his annual income exceeds 
the threshold income amount and, as a consequence, his 
eligibility status was appropriately changed to "copayment 
required" by the HEC.  The veteran's service is recognized 
and appreciated, and the Board is sympathetic to his 
circumstances; however, the Board is bound by the statutes 
and regulations governing entitlement to VA benefits.  38 
U.S.C.A. § 7104(c) (West 2002).  For the reasons and bases 
set forth above, the Board finds that the law, and not the 
evidence, is dispositive.  The veteran's verified 2002 
income, minus allowable exclusions, remains above the income 
threshold for eligibility for cost-free health care.  In view 
of the foregoing, the appeal is denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).




ORDER

Entitlement to basic eligibility for enrollment in the VA 
medical health care system without a copayment requirement 
for the year 2003 is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


